     CASE 0:18-cv-03191-JNE-BRT Document 107 Filed 05/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: _________18-3191-JNE/BRT___________

Case Title: Sohmer, et al. v. UnitedHealth Group, Inc., et al.


                                      Affidavit of Movant

I, Amanda M. Williams, an active member in good standing of the bar of the U.S. District Court
for the District of Minnesota, request that this Court admit pro hac vice, Christopher T. Graver,
an attorney admitted to practice and currently in good standing in the U.S. District Court for
(please identify ONE specific district to which the attorney is admitted) District of Arizona, but
not admitted to the bar of this court, who will be counsel for the plaintiffs Samantha Sohmer and
Kathy L. Fellgren, in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

XX I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

       Signature: /s/ Amanda M. Williams                    Date: May 21, 2020

       MN Attorney License #: 341691




                                                1
     CASE 0:18-cv-03191-JNE-BRT Document 107 Filed 05/21/20 Page 2 of 2




                                 Affidavit of Proposed Admittee


I, Christopher T. Graver, am currently a member in good standing of the U.S. District Court for
the (please identify ONE specific district to which you are admitted) District of Arizona, but am
not admitted to the bar of this court. I understand that if this Court grants me admission pro hac
vice, the moving attorney identified in this motion must participate in the preparation and
presentation of the case listed above, and must accept service of all papers served as required by
LR 83.5(d). I further understand that the District of Minnesota is an electronic court and that I
will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by electronic means and I
understand that electronic notice will be in lieu of service by mail.

Signature: /s/ Christopher T. Graver                Date: May 21, 2020

Typed Name: Christopher T. Graver

Attorney License Number 013235 issued by the State of Arizona

Law Firm Name: Keller Rohrback LLP

Law Firm Address: 3101 N. Central Avenue

                    Suite 1400

                    Phoenix, Arizona 85012

Main phone: (602) 248-0088

Direct line: (602) 230-6332

E-mail address: cgraver@kellerrohrback.com




                                                2
